Citation Nr: 0914466	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-11 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis (or other 
asbestos-exposure-related disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1952 to 
September 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
- which, in part, denied the Veteran's claim for service 
connection for asbestosis that he alleges is due to in-
service asbestos exposure, as well as his claims for service 
connection for chronic obstructive pulmonary disease (COPD), 
coronary artery disease, and diabetes.  In October 2006, in 
response, he submitted a timely notice of disagreement (NOD) 
- but only concerning his asbestosis claim; and 
subsequently, after receiving a statement of the case (SOC), 
he perfected his appeal of this claim by filing a timely 
substantive appeal (VA Form 9).  38 C.F.R. § 20.200 (2008).  
So this claim is the only one currently before the Board.

In March 2009, as support for his claim, the Veteran 
testified before the undersigned Veterans Law Judge (VLJ) of 
the Board using videoconferencing technology.  Afterwards, 
the Veteran submitted additional evidence and waived his 
right to have the RO initially consider it.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).  


FINDING OF FACT

While the Veteran was exposed to asbestos in service and 
there is competent medical evidence of record suggesting he 
has symptoms that, in general, might be associated with 
asbestos exposure, the most probative competent medical 
evidence of record indicates his respiratory symptoms are not 
associated with asbestosis, but instead are attributable to 
another disorder - namely, COPD.  




CONCLUSION OF LAW

The Veteran does not have asbestosis or any other asbestos-
exposure-related disability from disease or injury incurred 
in or aggravated by his military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in March and June 
2006, the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  It equally deserves mentioning that both of those 
letters also informed him that a downstream disability rating 
and effective date will be assigned if his underlying claim 
for service connection is eventually granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Consider, as well, that the RO issued those VCAA notice 
letters prior to initially adjudicating his claim, the 
preferred sequence, so there was no timing error in the 
provision of the VCAA notice.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).



And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records and VA treatment records - including 
an opinion regarding the nature and etiology of his lung 
disorder, the dispositive issue.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4) (VA must obtain an examination and nexus 
opinion when necessary to fairly decide a claim).  Also, as 
mentioned, the Veteran submitted additional evidence 
following his March 2009 hearing, including a report from a 
private physician regarding his lung condition.  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

II.  Whether the Veteran is Entitled to Service Connection 
for Asbestosis

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection is established either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran asserts that he has asbestosis that he claims is 
due to his exposure to asbestos during his military service 
while working as a machinist's mate in the Navy, as his 
duties involved cutting blocks of asbestos and, generally, 
working with and around asbestos.  See, e.g., his March 2009 
hearing testimony.  But, as a layman, he is not competent to 
provide either a diagnosis or an etiological opinion 
regarding this claimed condition; rather, there must be 
competent medical evidence supporting his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); and Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").

Also, an opinion by VA's Office of General Counsel (OGC) 
discussed the proper way of developing asbestos claims.  See 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

Setting aside for the moment the question of whether the 
Veteran was exposed to asbestos during his military service 
in the manner alleged, he first has to establish that he has 
current disability - meaning a diagnosis of asbestosis or 
other 
asbestos-exposure-related disease.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it).  

Concerning this, the Veteran has submitted statements and 
treatment records from several private physicians.  A March 
2009 letter from a private physician, Dr. P.G., states the 
Veteran "has been coming to [their] office for pulmonary 
problems including [COPD] and asbestosis of the lung."  
Arguably, this sentence suggests the Veteran has both COPD 
and asbestosis.  Dr. P.G., in his discussion of the Veteran's 
symptoms and medical condition, further provides that the 
Veteran's CAT scan results are consistent with COPD and that 
he has a small subpleural benign nodule in the anterior 
segment of his right upper lobe.  Dr. P.G. further provides 
that the Veteran "has also been found to have diaphragmatic 
calcification, which is stable and indicative of prior 
asbestos exposure" and that the Veteran has no finding to 
suggest obvious lung cancer, pleural effusion or 
pneumothorax.  And so, while Dr. P.G. makes reference to 
asbestosis, he does not expressly diagnose it in the 
Veteran's case; but, he suggests the Veteran has symptoms 
that suggest prior asbestos exposure.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 287 (1999), appeal dismissed in part 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001) (a mere symptom 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted).  

The Veteran has also submitted records from another private 
physician, Dr. B.B.  These records include the February 2009 
report of a pulmonary examination and discussion of its 
findings.  In the section titled "Pulmonary Function 
Diagnosis," Dr. B.B.'s report lists severe obstructive 
airways disease, moderate restriction - parenchymal, and 
severe diffusion defect.  While Dr. B.B.'s report indicates 
some degree of parenchymal disease or symptoms as might 
support a diagnosis of asbestosis, it does not provide a 
diagnosis of asbestosis.  See VA Manual, paragraph 9(e).  In 
fact, Dr. B.B.'s report does not mention asbestosis or any 
history of exposure to asbestos.  That is, to the extent that 
his report provides any diagnosis or confirms any symptoms of 
a lung or pulmonary function disorder, it does not attribute 
such to either asbestosis or asbestos exposure.

The Veteran has also submitted a February 2009 report from 
another private physician, Dr. J.A.M.  Dr. J.A.M.'s report 
provides his impressions that the Veteran has stable 
centrilobular emphysematous change; right sided diaphragmatic 
calcifications that imply prior asbestos exposure; and 
cholelithiasis.  The Board notes that Dr. J.A.M.'s report 
also does not diagnose asbestosis.

The Veteran has also submitted a February 2001 report from 
another private physician, Dr. J.P.K., that includes an 
evaluation based upon a review of the Veteran's medical 
history, physical examination, pulmonary function test, 
chest x-rays, as well as other available pertinent medical 
records.  In this report, Dr. J.P.K. provides his impression 
of the Veteran as having "evidence for pulmonary asbestosis 
and asbestos-related pleural disease."  Dr. J.P.K. lists 
this evidence as the following:  history of significant 
exposure to asbestos; a latency period of greater than 15 
years between the time of exposure and the development of 
signs and symptoms of asbestos-related disease; pulmonary 
function studies demonstrating a restrictive pattern and 
impaired diffusion; chest x-ray showing small irregular 
opacities with an ILO grading of 1/2; and chest x-ray showing 
bilateral pleural plaque formation.  However, in discussing 
this "evidence for pulmonary asbestosis and asbestos-related 
pleural disease," Dr. J.P.K. does not expressly provide a 
diagnosis of asbestosis.  However, he expressly provides that 
the Veteran's other active medical problems are obstructive 
lung disease, atherosclerotic heart disease, status post 
coronary bypass surgery, diabetes, past CVA (cerebrovascular 
accident, i.e., stroke), and cigarette smoking.  

The Board also notes that Drs. P.G., J.A.M., and J.P.K. all 
discuss the Veteran's symptoms as pertaining to his lungs and 
pulmonary function as implying or suggesting prior asbestos 
exposure.  However, exposure to asbestos, although a relevant 
consideration in the Veteran's claim, is not conclusive as to 
providing a diagnosis of asbestosis or an asbestos-exposure-
related disability.  Moreover, whether the Veteran was 
exposed to asbestos while in service or outside of service is 
a matter of fact to be determined by the adjudicator -not a 
medical doctor.  See Mariano v. Principi, 17 Vet. App. 305, 
312 (2003). 

In September 2006, to resolve the looming uncertainties in 
this case as to whether the Veteran has asbestosis or other 
asbestos-exposure-related disease, VA provided him a C&P Exam 
specifically to address his respiratory disorders.  The 
report of this exam indicates the examiner reviewed the 
Veteran's medical history, including his claims file and 
chest x-rays, as well as provided an objective clinical 
examination.  Concerning the Veteran's respiratory disorders, 
the examiner noted the Veteran's chronic bilateral pleural 
parenchymal scarring.  However, upon considering all of the 
relevant medical indications, the examiner diagnosed the 
Veteran with COPD and specifically provided that he did not 
have asbestosis.  That is, even upon considering the 
Veteran's history of lung and pulmonary function problems and 
reviewing his chest x-rays, the examiner attributed the 
Veteran's symptoms to COPD, rather than asbestosis.  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  See also Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).  And, a physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

While the Board may not reject a medical opinion based on its 
own unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The VA C&P examiner's report indicates he reviewed the 
Veteran's claims file for the pertinent medical and other 
history, while it is evident that none of the Veteran's 
private physicians who commented favorably had such access to 
the file and, instead, relied on the Veteran's self-reported 
history.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims file, without 
an explanation of why that failure compromised the value of 
the medical opinion.  By contrast, the Court held that, in 
rejecting the other private medical opinion, the Board had 
offered adequate reasons and bases for doing so (the doctor 
had overlooked pertinent reports regarding the Veteran's 
medical history), and thus, the Board's rejection was not 
based solely on the failure to completely review the claims 
file.

That said, the Board does not reject the Veteran's assertion 
that he was exposed to asbestos while in service.  His 
service personnel records support his assertion that he was a 
machinist's mate in the Navy and his assertions regarding his 
working with and around asbestos is consistent with his 
service.  And so, insofar as the private physicians who 
commented favorably relying on the Veteran's history of 
in-service asbestos exposure, this, alone, does not decrease 
the probative value of those opinions because the history of 
exposure to asbestos in service is credible.  See Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  



The Board also realizes that Dr. P.G. has a history of 
treating the Veteran.  However, both the Federal Circuit 
Court and Veterans Claims Court have specifically declined to 
adopt a "treating physician rule" that would give 
preference to statements from a treating physician.  White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4  Vet. App. 467 (1993).  And so this fact, alone, does not 
increase the probative value of Dr. P.G.'s opinion.

That said, the Board finds the VA examiner's opinion to be 
the most probative competent medical evidence of record 
insofar as the nature of the Veteran's lung and pulmonary 
symptoms are concerned.  That is, while several of his 
private physicians provide reports noting symptoms that might 
be associated with asbestosis or another asbestos-exposure-
related disease, they fail to expressly articulate a 
diagnosis of asbestosis or an asbestos-exposure-related 
disability.  That is, although these physicians, in general, 
note various symptoms, they do not assign them to an 
underlying diagnosis - be that asbestosis, an asbestos-
exposure-related disability, or some other similar condition.  
On the other hand, the VA C&P examiner discussed these same 
symptoms and attributed them, instead, to the Veteran's COPD.  
The Board sees that several of the private physicians' 
reports also diagnose the Veteran with COPD, lending further 
credence to this diagnosis.  And so, the Board finds the VA 
examiner's opinion to be the most competent medical evidence 
of record, particularly as it is well-reasoned and based on 
an objective clinical evaluation of the Veteran and an 
independent review of his claims file.  So the opinion has 
the proper factual foundation and is thus entitled to a lot 
of probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  

Hence, the Board finds that, while the Veteran was exposed to 
asbestos in service and there is competent medical evidence 
of record suggesting he has symptoms that, in general, might 
be associated with asbestos exposure, the most probative 
competent medical evidence of record establishes that his 
respiratory symptoms are not associated with asbestosis; 
rather, they are attributable to another disorder -namely, 
COPD.  And, as previously mentioned, he has already been 
denied service connection for his COPD, and he did not appeal 
that decision.  See 38 C.F.R. § 20.200.  

The Board also notes that the Veteran's STRs are silent as to 
any in-service complaints or treatments relating to his lungs 
or pulmonary function as might warrant service-connection on 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  Hence, there is no obligation for VA to 
provide him another examination with respect to any of these 
conditions or symptoms as there is no indication that any of 
these symptoms are related to his military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for asbestosis or other asbestos-exposure-
related disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


